DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 10, 14-16, 20, 23, 27-29, 33, 34, 40-42, 46 and 49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HONG PG PUB 2022/0007455.
Re Claims 1, 14, 27 and 40, HONG teaches UE (a memory and one processor, CRM) transmitting a MSG3 to a non-terrestrial network node through PUSCH [0153] wherein the MSG3 is associated with a RACH procedure; the UE monitoring for a MSG 4 in PDCCH [0044], a contention resolution message, during a contention resolution window [0147, 0329] wherein the UE starts a timer for the contention resolution after a NTN RTD offset has elapsed (a variable time period) and after the MSG3 (the PUSCH message) is transmitted; the UE capable of non-terrestrial receives information for calculating the NTN RTD offset, the information can be a parameter coded according height information to operate in different types of network nodes such as GEO, MEO, LEO and HAPS to make the calculated NTN RTN offset (time period) variable [0174 0176 0178 0208].
Re Claims 2, 15, 28 and 41, the NTN RTD offset is calculated between the UE and non-terrestrial network node based on the received parameter which makes the NTR RTD offset variable (a value).
Re Claims 3, 16, 29 and 42, the NTN RTD offset maybe a network determined value that is signaled (See figure 12, Step 1210) to the UE in one downlink message associated with the RACH procedure.
Re Claims 7, 20, 33 and 46, teaches a UE capable of non-terrestrial network communication can be configured with a value (a delta) exceeding the round trip delay (a network signaled RTD) wherein the communication is at a center of a beam used between the UE and the non-terrestrial network node [0170-0171].
Re Claims 8, 21, 34 and 47, the value (the delta) a network-determined value signaled to the UE in one downlink associated with the RACH procedure.
Re Claims 10, 23, 36 and 49, figure 16 teaches a Starting timer for contention resolution includes Reception of MSG 4, the contention resolution message, within a contention resolution window [0329] wherein the window includes an expected arrival time of MSG 4, wherein figure 16 teaches a period between the Transmission of MSG A and Starting timer (an extended duration) associated with the Reference RTD offset (additional time based at least in part on a communication delay between the UE and non-terrestrial node).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 24, 37 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over HONG PG PUB 2022/0007455.
Re Claims 11, 24, 37 and 50, HONG teaches the UE with NTN capabilities can determine the RTD [0171].  One skilled in the art would have realized when the UE do not have NTN capability the “variable time period” would have a null value.  Therefore it would have been obvious to one skilled in the art to have the null value with the UE do not have the NTN capability.  

Allowable Subject Matter
Claims 4-6, 9, 12, 13, 17-19, 22, 25, 26, 30-32, 35, 38, 39, 43-45, 48, 51 and 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claims 4, 17, 30 and 43, Prior art fails to teach the claimed the variable time period has a value based on a random access response start time and a delta as claimed.
Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive. 
In view of Interview on 4/12/2022, Applicant disagreed on “to monitor the PDCCH a variable time period” and suggested further defining this feature in the Next OA.  In response, Applicant amended claim to include “calculating a round-trip delay (RTD) between the UE and the non-terrestrial network node”.   
Applicant argued this matter.
Examiner disagrees.
HONG teaches the UE can receive a predetermined NTN RTD offset information via system information OR receive information for calculating a NTN RTD offset [0178] wherein the information can be a parameter coded with height information for the NTN node for calculating a reference NTN RTD [0176].  In so doing, the UE would have been adaptive to various round-trip-delays of various NTN types.  These parameters are associated with different NTN nodes such as LEO, MEO, GEO makes the reference NTN RTD offset (time period) variable to be waited before UE starts monitoring the PDCCH [0208].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/Primary Examiner, Art Unit 2472